Citation Nr: 1446964	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  10-08 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for anxiety disorder with posttraumatic stress disorder (PTSD) symptoms.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.C. Babaian, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1963 to June 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  


FINDING OF FACT

At no time during the course of the Veteran's appeal has his anxiety disorder with PTSD symptoms either caused occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood or caused total occupation and social impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for anxiety disorder with PTSD symptoms have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.13, Diagnostic Code 9413 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Veteran's claim for service connection for PTSD was granted.  He then appealed the downstream issue of the rating that had been assigned.  Under these circumstances, since the original claim was granted, there are no further notice requirements under the aforementioned law with regard to that issue, other than the notice provided in the VA letter of March 2009.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's Vet Center and VA treatment records are a matter of record.  Additionally, the Veteran testified at an informal RO hearing in July 2010.  He was also offered the opportunity to testify at a hearing before the Board, but he did not make such request.  Additionally, the Veteran's spouse wrote statements which have been reviewed and considered.

The Veteran was also provided with two VA examinations, the reports of which have been associated with the claims file.  The Board finds these to be adequate for rating purposes, as the examiners provided a full and detailed description of the Veteran's psychiatric symptomatology and impact it had on him.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

The Veteran's representative contends that the claim is not ripe for disposition, owing to the remoteness of the most recent VA examination.  However, there is no allegation or indication that the mental health illness has worsened since the previous VA examination-only that the initial evaluation was not sufficiently recent.  That is, the representative did not submit or allude to any treatment the Veteran has received that might suggest a worsening of his psychiatric symptomatology.  Additionally, the Veteran has not informed the Board of any treatment records subsequent to his most recent VA examination, nor has he suggested that his service connected psychiatric disorder worsened since the last examination.  Furthermore, the VA examinations from 2009 and 2010 are consistent.  As such, while the Board understands the representative's suggestion that an additional examination be scheduled, the Board does not believe that the Duty to Assist requires such at this time.  Rather, the Board concludes that the duty to provide VA examination has been met.  See Paleczewki v. Nicholson, 21 Vet. App. 174 (2007) (explaining that there was no legal basis for requiring a new examination merely because of the passage of time).  Of note, the 2010 VA examination was provided following the Veteran's suggestion at an informal DRO hearing that his psychiatric were worse than shown previously, but as discussed below, the 2010 VA examination failed to show that such was the case.
   
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

II.  Initial Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  Where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required. 

While initially granting a 30 percent evaluation for anxiety disorder with PTSD symptoms, the RO granted a 50 percent evaluation in a March 2010 rating decision during the course of the appeal, effective from the initial date of claim to reopen a previous final denial of service connection for PTSD.

Although, the Veteran, now, is not rated at 30 percent for any period of time since the effective date for service connection of the psychiatric disability on appeal, the Board outlines the criteria for such an evaluation because the VA examiner specifically referred to these criteria in the August 2009 examination report.  A 30 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assigned when a veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when a veteran's PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

That portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon DSM-IV. 38 C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health - illness.  Higher scores correspond to better functioning of the individual.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

The Board has carefully reviewed the medical records but finds that they do not describe social and occupational impairment to the level contemplated by either a 70 or 100 percent rating.  A June 2009 Vet Center intake assessment demonstrates that the Veteran presented neat, clean, and friendly, with appropriate speech, memory function, and orientation.  His affect was blunted, smiling to cover other emotions.  Progress notes from the summer of 2009 describe a stressful event, with which the Veteran struggled to cope.  

During an August 2009 VA examination, the Veteran described the quality of his work prior to retirement as good and denied any history of complaints regarding performance.  Also, he stated that he typically got along with coworkers and supervisors.  The Veteran reported three previous marriages, each ending due to circumstances unrelated to the Veteran's mental health.  The Veteran's support system includes his wife, his sister, his brother-in-law, and a very close friend.  Affect was observed to be neutral, though tearful when discussing his military experiences.  Denying episodes of depression, the Veteran was reported to have stated, "I do have a good mood."  While noting being easily awakened by noises, the Veteran attributed sleep difficulties primarily to worry associate with finances and physical health.  The examiner assigned a Global Assessment of Functioning (GAF) score of 60, indicative of moderate symptoms (e.g., flat affect and circumlocutory speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

An October 2009 letter from a mental health practitioner at the Vet Center, in support of the Veteran's claim for a higher evaluation, reports that the Veteran's affect is considerably and continually flat.  She also notes that the Veteran is isolated due to panic in crowds, hypervigilant at home, and ambitionless.  He only has relationships with family and, even then, only superficially and at the initiation of others.  The provider also indicated that the Veteran has difficulty accepting directions or instructions.  However, the Board concludes that even conceding the extent of disability as described by this letter, an evaluation higher than 50 percent is not warranted.  

VA treatment records, for example in January 2009 and in April 2010, are consistent with the disability picture described in the Vet Center notes and during VA examination; the Veteran is prescribed anti-depressant medication, which is reported to reduce his energy level.

The Board has carefully reviewed the statements by the Veteran's spouse but finds that they also do not describe social and occupational impairment to the level contemplated by a 70 or 100 percent rating.  In a September 2009 letter, the Veteran's spouse described the Veteran's dislike for staying outside in the backyard after sundown, although he will stay out longer when they have company.  She also described his hypervigilance around their home and when they go out to eat.  The Veteran's spouse concluded by stating that they get along rather well.

In a July 2010 letter, the Veteran's spouse reports that until having a seizure while cooking at home and until sustaining a broken leg while helping a friend build a shed on the friend's property, the Veteran had been active and productive.  The Veteran's wife reported that he experiences restless sleep and dreams of his military service.  The Veteran's wife described his close relationship with his brother-in-law, and the Veteran's inability to go out when his brother-in-law visits.  She reiterated that they have only been to the movie theater once since the Veteran's discharge from service.  She concludes her statement by indicating that if it were not for back pain, the Veteran might try a new hobby. 

All of the medical and lay evidence discussed to this point is relatively consistent with the August 2010 VA examination.  In 2010, the examiner also assigned a GAF score of 60.  Answering the question about reduced reliability and productivity due to mental health symptoms in the negative, the examiner endorsed occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks but with generally satisfactory functioning.  Thus, the VA examiner summarized the Veteran's overall disability picture in terms associated with a 30 percent evaluation.  Furthermore, the examiner noted that the current symptoms were consistent with the previous VA examination in August 2009.  

During the 2010 VA examination, the Veteran reported retiring in 2005 due to medical problems associated with physical disabilities.  He described his marital relationship as "good" and reported positive relationships with his sons and step son.  He also described a few close friends with whom he socializes fairly often.  Endorsed irritability does not affect his family relationships or friendships.  The Veteran stated that he is usually not in a good mood due to "the way the world is going" and that he cannot be around people.  The examiner noted that the Veteran eats at uncrowded restaurants, even then sitting with his back to the wall.  He endorsed anxiety regarding finances and low self-esteem but denied feelings of hopelessness.  The Veteran experiences intrusive thoughts about his military service three-to-four times per month, with nightmares every four-to-six weeks.  

The Veteran presented to 2010 VA examination with an appropriate affect.  The VA examiner noted that the Veteran is capable of maintaining minimum personal hygiene.  Though cooperative, his mood was observed to be dysphoric and irritable.  The Veteran was nevertheless fully oriented, with unremarkable thought process and content.  There was no evidence of delusions, hallucinations, or inappropriate behavior.  The Veteran denied panic attacks, obsessive behavior, episodes of violence, and homicidal or suicidal ideation.  Memory and judgment were intact.  Abstraction was impaired.  Again, a GAF of 60 was assigned in reflection of moderate, trending towards mild, psychiatric symptomatology.

Based on all of the evidence of record, the overall disability picture more closely approximates a 50 percent evaluation, throughout the pendency of the claim and appeal.  There is not evidence of impairment in most areas.  While the Veteran's mood has been impaired, the evidence consistently shows that his judgment and thinking are appropriate, and the Veteran maintains effective family relationships and sustains friendships.  The Veteran retired due to physical ailments, and not as a result of his psychiatric symptomatology.  

The Veteran's symptoms also do not more closely approximate the inexhaustive list of symptoms specifically identified in the rating schedule as representative of impairment warranting a 70 percent evaluation.  While there is evidence of difficulty coping with a particular situational stressor, the death of a family member under unusual circumstances is understandably difficult under normal conditions and any exacerbation of symptoms was acute and unrepresentative of the average level of impairment.

The Veteran has consistently denied suicidal ideation and has been fully oriented.  Both speech and hygiene have repeatedly been observed to be normal also.  The Veteran has not exhibited near-continuous panic, and there is no evidence that depressed mood affects the Veteran's ability to function independently.   While denying obsessional rituals, the Veteran's hypervigilant habits-to the extent they are obsessive rituals-have not been shown to interfere with routine activities.  There is no evidence of impaired impulse control during pendency of the claim.  Furthermore, there is no evidence of symptoms enumerated in the rating schedule as indicative of a higher, total evaluation, and there are no other symptoms attributed by the evidence of record to the anxiety disorder with PTSD symptoms, which would establish additional mental health impairment. 

Therefore, as detailed above, the Veteran's symptoms most closely approximate a 50 percent rating or, in other words, occupational and social impairment with reduced reliability and productivity due to a flattened affect, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

Therefore, a schedular rating in excess of 50 percent is denied.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

The Board finds that the schedular evaluations assigned for the Veteran's service-connected anxiety disorder with PTSD symptoms are adequate in this case.  The Veteran's primary symptoms include flattened affect, nightmares, flashbacks, irritability, and depression, which cause occupational and social impairment.  However, all of these symptoms are contemplated in the schedular ratings that are assigned, and the rating schedule provides higher ratings for instances of increased severity of the Veteran's disabilities.  Moreover, the schedular rating criteria and case law directs that in psychiatric claims VA must contemplate all of a veteran's psychiatric symptomatology and then determine how the symptomatology impacts his occupational and social functioning.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  As such, the schedular rating criteria by definition reasonably describes the Veteran's disability level and symptomatology, because the Board has reviewed all of his psychiatric symptoms and then weighed how they impact his occupational and social functioning in assigning a schedular rating.  As such, the assigned schedular evaluations are adequate.  

Moreover, even if the schedular rating criteria did not reasonably describe his psychiatric symptomatology, the symptoms have not been shown to cause an exceptional disability picture, as the Veteran has not been hospitalized for his anxiety disorder with PTSD symptoms and as there is no evidence to suggest "marked" interference with employment.  The Veteran is no longer working, but he retired on account of physical ailments, not psychiatric problems.  There are no factors in this case similarly in kind or degree to the examples provided at § 3.321(b).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board acknowledges that the Veteran is no longer employed.  He has not, however, alleged that he is unemployable on account of his service connected psychiatric disability alone.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the Veteran's service connected psychiatric disability. 

In summary, the preponderance of the evidence is against assigning a higher schedular rating for any period on appeal and against referring the case for extraschedular consideration.  Hence, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

A rating in excess of 50 percent for anxiety disorder with PTSD symptoms is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


